Page 54 of 69

j

 

Case: 1:20-cv-07329 Document #: 14-1 Filed: 01/21/21 Page 1 of 7 PagelD #:103

RECORDING REQUESTED BY
EIDELITY NATIONAL TITLE

AND WHEN RECORDED MAIL TO:

ANT A

Image# 5863310007 Type:
Recorded: 12/29/2016 at 03: Oba: 48 PM
Receipt#: 2016-00082125
Page 1 of 7
Fees: $1,704.00
IL Rental Housing Fund: $9.00

 

 

iy Lake County IL Recorder
v FIDELITY NATIONAL TITLE Mary Ellen Vanderventer Recorder
ATTN: MICHELLE BURTON File/ 3 606 1 8
1 E. WASHINGTON ST., SUITE 450
PHOENIX, AZ 85004
Escrow No.: Z1622521
SPACE ABOVE THIS LINE FOR RECORDER’S USE
Y
Y
q SPECIAL WARRANTY DEED
O
vy
N
vay
e

EXHIBIT A
Doc Number: racoste( She 1

File Number: 7360618 Page 1 of 7
 

Page 55 of 69

V \

Case: 1:20-cv-07329 Document #: 14-1 Filed: 01/21/21 Page 2 of 7 PagelD #:104

Image# 055863310007 Type: DW
Recorded: 12/29/2016 at 03:24:48 PM
Receipt#: 2016-00082125

Page 1 of 7
Fees: $1,704.00
SPECIAL WARRANTY DEED IL Rental Housing Fund: $9.00
nai Lake County IL Recorder .
(Illinois) Mary Ellen Vanderventer Recorder

 

rie7 360618

This instrument was prepared by:
Michael Roth, Esquire

Ice Miller LLP

2300 Cabot Drive

Lisle, IL 60532

After reorene please return to:

4,107, 64a. 00

REAL ESTATE TRANSFER TAX 12/29/2016

 

 

COUNTY: $ 554.00
ILLINOIS: $ 1,108.00
TOTAL: $ 1,662.00

 

 

Send Subsequent Tax Bills to:
National Retail Properties, Inc.
Attn: Ingrid Irvin

450 S. Orange Avenue, Suite 900
Orlando, Florida 32801 (Reserved for Recorder’s Use)

Doc 7360618 =| 201612049P0589 | 2-742-294-535

 

 

LGP REALTY HOLDINGS LP, a Delaware limited partnership (“Grantor”), for and in
consideration of TEN AND NO/100 DOLLARS ($10.00), and other good and valuable
consideration in hand paid, the receipt whereof is hereby acknowledged, HEREBY CONVEYS
AND WARRANTS to NATIONAL RETAIL PROPERTIES, LP, a Delaware limited
partnership (“Grantee”), the following described real property situated in the County of Lake in
the State of Illinois, to wit:

See Exhibit A attached hereto and made a part hereof for legal description (the “Real
Estate”),

Subject to each of the following:

1. All covenants, conditions, restrictions, reservations, rights, rights of way,
easements, encumbrances, liens and other matters of record as of the date hereof;

2. All matters which would be revealed or disclosed in an accurate survey or
inspection of the property hereby conveyed; and

3. Real estate taxes and assessments, if any, not yet due and payable.

ADDRESS: 735 Belvidere Rd., Grayslake, IL 60030

Doc Number: 7360618 Seq: 2

File Number: 7360618 Page 2 of 7
 

Page 56 of 89 Case: 1:20-cv-07329 Document #: 14-1 Filed: 01/21/21 Page 3 of 7 PagelD #:105

PIN: 06-35-200-022
Together with Grantor’s right, title and interest, if any, in the following:
(i) all buildings and improvements located thereon;

(ii) all rights, privileges, remainders, reversions, tenements, hereditaments, benefits and
easement appurtenant or belonging to the Real Estate, including all rents, issues and profits,
air rights, water, water rights, riparian rights and water stock relating to the Real Estate and
any rights-of-way or other appurtenances used in connection with ownership, use and
enjoying of the Real Estate; and

(iii) any road, street, highway or alley, or in any abandoned or vacated road, street, highway
or alley abutting the Real Estate.

TO HAVE AND TO HOLD the said Real Estate as above described, with the
appurtenances, unto Grantee, its successors and assigns forever.

And Grantor, for itself, and its successors, does covenant, promise and agree, to and with
Grantee, its successors and assigns, that it has not done or suffered to be done, anything whereby
the said premises hereby granted are, or may be, in any manner encumbered or charged, except as
herein recited; and that the said premises, against all persons lawfully claiming, or to claim the
same, by, through or under it, it WILL WARRANT AND DEFEND.

[signature page follows]

Doc Number: 7360618 Seq: 3

File Number: 7360618 Page 3 of 7
 

Page 97 0FS9 Case: 1:20-cv-07329 Document #: 14-1 Filed: 01/21/21 Page 4 of 7 PagelD #:106

WITNESS WHEREOF, Grantor has executed the foregoing instrument on this ZO.
. day of , 2016.

LGP REALTY HOLDINGS LP,
a Delaware limited partnership

By: LGP REALTY HOLDINGS GP LLC,
a Delaware limited liability company,
its general partner

By: THe

Name: David F. Hrinak
Title: Executive VP and COO

Doc Number: 7360618 Seq: 4

File Number: 7360618 Page 4 of 7
 

P 58 of 69 .
ageree Case: 1:20-cv-07329 Document #: 14-1 Filed: 01/21/21 Page 5 of 7 PagelD #:107

s

Commonwealth of Pennsylvania )
. SS:
County of Lehigh )

I, the undersigned, a Notary Public in and for said County, DO HEREBY CERTIFY, THAT David
F. Hrinak, personally known to me to be the Executive VP and COO of LGP Realty Holdings GP
LLC, a Delaware limited liability company and the general partner of LGP Realty Holdings LP, a
Delaware limited partnership, and personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person and acknowledged
that as such duly appointed Executive VP and COO, he signed and delivered the said instrument
pursuant to his authority as his free and voluntary act on behalf of said entity.

Given under my hand and official seal nis day of Wal I Lon , 2016.
Mat A Aner.
r fog

COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
OPAL N SNYDER
Notary Public
CITY OF BETHLEHEM, NORTHAMPTON COUNTY
My Commission Expires Jan 20, 2019

 

 

 

 

Doc Number: 7360618 Seq: 5

File Number: 7360618 Page 5 of 7
 

Page 99.0f89 Case: 1:20-cv-07329 Document #: 14-1 Filed: 01/21/21 Page 6 of 7 PagelD #:108

EXHIBIT A

THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SECTION 35,
TOWNSHIP 45 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN,
DESCRIBED AS FOLLOWS TO WIT:

COMMENCING AT THE INTERSECTION OF THE CENTER LINES OF BELVIDERE
ROAD (SO CALLED), STATE ROUTE 120 AND STATE ROUTE 21; THENCE
SOUTHEASTERLY ALONG THE CENTER LINE OF SAID STATE ROUTE 21, 262.6 FEET;
THENCE NORTHEASTERLY 182.4 FEET TO A POINT 453.3 FEET DUE WEST OF THE
EAST LINE OF SAID QUARTER SECTION AND 183 FEET SOUTH OF THE CENTER LINE
OF SAID STATE ROUTE 120; THENCE EAST A DISTANCE OF 145.00 FEET; THENCE
NORTH 183 FEET TO THE CENTER LINE OF SAID STATE ROUTE 120; THENCE WEST
ALONG THE CENTER LINE OF SAID ROUTE 120 TO THE POINT OF BEGINNING
(EXCEPT THAT PART THEREOF FALLING ON THE HIGHWAYS AND EXCEPT THE EAST
145 FEET THEREOF), IN LAKE COUNTY, ILLINOIS.

APN(s): 06-35-200-022

Common Address: 735 Belvidere Rd., Grayslake, IL (00420

Doc Number: 7360618 Seq: 6

File Number: 7360618 Page 6 of 7
 

P 60 of 69
“en ° Case: 1:20-cv-07329 Document #: 14-1 Filed: 01/21/21 Page 7 of 7 PagelD #:109

 

 

* : Mary Ellen Vanderventer
Lake County Recorder of Deeds
18 N. County Street (847)360-6673
Waukegan, IL 60085 (FAX) (847)625-7200
PLAT ACT AFFIDAVIT
STATE OF ILLINOIS
es 7360 61%
COUNTY OF LAKE DOCUMENT NO.
I, (Name) Shar ‘ CL. CYeESs , being duly sworn on oath, state that
Sulte B10O2

I reside at | O SG Ss g [ be ChE Cayo tre GoGo? , and that the attached

deed is not in violation of the Plat Act, Ch. 165 ILCS 205/1. 16), as the provision of this Act do not apply and no plat is
required due to the following exception (Circle the number applicable to the attached deed):

1. The division or subdivision of the land into parcels or tracts of five acres or more in size which does not involve any new
streets or easements of access;

2. The divisions of lots or blocks of less than one acre in any recorded subdivision which does not involve any new streets
or easements of access;

3. The sale or exchange of parcels of land between owners of adjoining and contiguous land;

4, The conveyance of parcels of land or interests therein for use as right of way for railroads or other public utility facilities
and other pipe lines which does not involve any new streets or easement of access;

5. | The conveyance of land.owned by a railroad or other public utility which does not involve any new streets or easements
of access;

6. The conveyance of land for highway or other public purposes or grants or conveyances relating to the dedication of land
for public use or instruments relating to the vacation of land impressed with a public use;

7. | Conveyances made to correct descriptions in prior conveyances;

8. The sale or exchange of parcels or tracts of land following the division into no more than two parts of a particular parcel
or tract of land existing on July 17, 1959 and not involving any new streets or easements of access;

9. The sale of a single lot of less than five acres from a larger tract when a survey is made by a registered surveyor;
provided, however, that this exemption shall not apply to the sale of any subsequent lots from the same larger tract of
land, as determined by the dimensions and configuration of the larger tract on October 1, 1973, and provided also that
this exemption does not invalidate any local requirements applicable to the subdivision of land.

LO

10. e conveyance of land does not involve any land division and is described in the same manner as title was taken by

grantor(s).

AFFIANT further states that this affidavit is made for the purpose of inducing the RECORDER OF LAKE COUNTY, ILLINOIS to accept the attached
deed for recording.

(Signature) SUBSCRIBED AND SWORN TO BEFORE ME

this Qyor day of Decembey, Adib.

OFFICIAL SEAL
‘DAWN M GODLEWSKI

Notary Public ~ State of Minois Wi aure mM. Fonts —

My Co ssion Expires Apr 3, 2016
¢ Number: 7360618 Seq: 7

 

File Number: 7360618 Page 7 of 7
